Title: Charles Storer to Abigail Adams, 26 April 1783
From: Storer, Charles
To: Adams, Abigail



N:2
Paris. 26th. April. 1783
The last Evening’s news, Madam, has made me somewhat anxious on your Account. We heard of the arrival of Captain Barney, in the Packett-Washington, at Philadelphia. By him Mr. Adams wrote to you advising to come to Europe. After the departure of Captn. Barney from hence, Mr. A. changed his mind and sent Counter-advice to L’Orient, in hopes of sending it by the same vessell. Whether these last letters have reached you or not I cannot say. If they should not, I fear it may occasion you some trouble in making preparations for embarking. Some other letters, on the same subject, were sent to different Sea-ports, but whether they have been duly forwarded or not I cannot tell. However, I have mentioned the matter in several of my Papa’s letters, which I hope will arrive with timely intimation respecting your embarkation.
Negotiation, Madam, is again coming on the Carpet. Mr. Hartley, (whom probably you know thro’ Mr. Adams,) is arrived here and appears disposed to close all matters as liberally, as amicably and as speedily as possible. However, be his wish ever so good, as Matters do not depend solely on him, the business may be spun out yet to a great length. The unsettled, divided state, and heterogeneous Ministry we see in England, favor this opinion.
The public Accounts from London savour not of prosperity to the Kingdom. Three or four violent parties divide the Nation, and opposition is made for opposition – sake – or, for a worse purpose, striving at the mastery. The People are complaining for want of a final Settlement of Affairs and for an arrangement in the Commercial line. With the people at large, to very heavy taxes, is added almost a famine, on account of the very extraordinary year past. Such is the Nation at this moment. The latter grievance may be remedied, but their political prospect is not easily cleared up. Some very black Clouds hang over them, deeply charged with various evils, and should they descend too low may shake the Kingdom to its very foundation—in other words, their public debt is so monstrous, their sources of raising taxes so nearly exhausted, yet their debt encreasing, so violent is the party rage among the higher order, and on the other hand, the frequent meetings of the People at large, County-assemblies, (they have no Committees of Correspondence yet,) and the Clamours of the Nation for a more equal representation, all these opposite Circumstances must terminate in something—and something extraordinary. In short, they are upon the eve of Revolution, which will be very important in its Consequences. Other Revolutions, in other places, are doubtless involved in our grand Revolution, but these Mr. A. says are not yet to be spoke of. An extensive revolution begun is not easily averted.
We have been daily wishing for letters from America, on public, as well as private Accounts. Much is depending on both. Compliments, if you please, to Miss Adams, with very best wishes.
Let me request you to present my Respects to all? >my friends in your neighborhood and quarter, and to be  I am, with much esteem, Madam, Yrs.

C. Storer


P.S. Mr. W. Warren has been sailed this sometime for America, from Marseilles.

